Exhibit 10.1

 

 

REVOLVING CREDIT AGREEMENT

dated as of

August 7, 2018

among

TWITTER, INC.,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 


JPMorgan Chase Bank, N.A.,
as Sole Lead Arranger and Sole Bookrunner

 

 

 

                                                                                                                                                                                                                                                                                                                                                                      

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

PAGE

ARTICLE 1

DEFINITIONS

Section

1.01.

Defined Terms

1

Section

1.02.

Classification of Loans and Borrowings

21

Section

1.03.

Terms Generally

21

Section

1.04.

Accounting Terms; GAAP

22

Section

1.05.

Interest Rates

22

ARTICLE 2

THE CREDITS

Section

2.01.

Commitments.

23

Section

2.02.

Loans and Borrowings

23

Section

2.03.

Requests for Borrowings

23

Section

2.04.

Funding of Borrowings

24

Section

2.05.

Interest Elections

25

Section

2.06.

Termination and Reduction of Commitments

26

Section

2.07.

Repayment of Loans; Evidence of Debt

26

Section

2.08.

Prepayment of Loans

27

Section

2.09.

Fees

27

Section

2.10.

Interest

28

Section

2.11.

Alternate Rate of Interest

39

Section

2.12.

Increased Costs

30

Section

2.13.

Break Funding Payments

31

Section

2.14.

Taxes

32

Section

2.15.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

35

Section

2.16.

Mitigation Obligations; Replacement of Lenders

36

Section

2.17.

Defaulting Lenders

37

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Section

3.01.

Organization; Powers

38

Section

3.02.

Authorization; Enforceability

39

Section

3.03.

Governmental Approvals; No Conflicts

39

Section

3.04.

Financial Condition; No Material Adverse Change

39

Section

3.05.

Properties

40

Section

3.06.

Litigation and Environmental Matters

40

Section

3.07.

Compliance with Laws and Agreements; No Default

40

Section

3.08.

Investment Company Status

40

Section

3.09.

Margin Stock

40

i

 

 

--------------------------------------------------------------------------------

 

Section

3.10.

Taxes

41

Section

3.11.

ERISA

41

Section

3.12.

Disclosure

42

Section

3.13.

Subsidiaries

43

Section

3.14.

Solvency

43

Section

3.15.

Anti-Terrorism Law and Sanctions

43

Section

3.16.

Anti-Corruption Laws

44

ARTICLE 4

CONDITIONS

Section

4.01.

Effective Date

44

Section

4.02.

Each Credit Event

46

ARTICLE 5

AFFIRMATIVE COVENANTS

Section

5.01.

Financial Statements; Ratings Change and Other Information

47

Section

5.02.

Notices of Material Events

48

Section

5.03.

Existence; Conduct of Business

49

Section

5.04.

Payment of Taxes

49

Section

5.05.

Maintenance of Properties; Insurance

49

Section

5.06.

Books and Records; Inspection Rights

49

Section

5.07.

ERISA-Related Information

50

Section

5.08.

Compliance with Laws and Agreements

50

Section

5.09.

Use of Proceeds

50

Section

5.10.

Guarantors

51

ARTICLE 6

NEGATIVE COVENANTS

Section

6.01.

Indebtedness

52

Section

6.02.

Liens

52

Section

6.03.

Fundamental Changes

54

Section

6.04.

Restricted Payments

55

Section

6.05.

Restrictive Agreements

56

Section

6.06.

Transactions with Affiliates

57

Section

6.07.

Minimum Liquidity

57

ii

 

--------------------------------------------------------------------------------

 

ARTICLE 7

EVENTS OF DEFAULT

ARTICLE 8

THE ADMINISTRATIVE AGENT

ARTICLE 9

MISCELLANEOUS

Section

9.01.

Notices

63

Section

9.02.

Waivers; Amendments

64

Section

9.03.

Expenses; Indemnity; Damage Waiver

66

Section

9.04.

Successors and Assigns

68

Section

9.05.

Survival

72

Section

9.06.

Counterparts; Integration; Effectiveness

73

Section

9.07.

Severability

73

Section

9.08.

Right of Setoff

73

Section

9.09.

Governing Law; Jurisdiction; Consent to Service of Process

74

Section

9.10.

Waiver Of Jury Trial

74

Section

9.11.

Headings

75

Section

9.12.

Confidentiality

75

Section

9.13.

Interest Rate Limitation

76

Section

9.14.

No Advisory or Fiduciary Responsibility

76

Section

9.15.

Electronic Execution of Assignments and Certain Other Documents

77

Section

9.16.

USA PATRIOT Act

77

Section

9.17.

Release of Guarantors

78

Section

9.18.

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

78

Section

9.19.

Certain ERISA Matters

78

 

 

SCHEDULES

Schedule 2.1–Commitments

 

 

EXHIBITS

Exhibit A–Form of Assignment and Assumption

Exhibit B–Form of Borrowing Request

Exhibit C–Form of Interest Election Request

Exhibit D–Form of Note

Exhibit E–Form of Guaranty Agreement

Exhibit F–Form of Compliance Certificate

 

 

 

iii

 

--------------------------------------------------------------------------------

 

REVOLVING CREDIT AGREEMENT dated as of August 7, 2018 among TWITTER, INC., as
Borrower, the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

The Borrower (such term and each other capitalized term used and not otherwise
defined herein having the meaning assigned to it in ‎Article 1), has requested
the Lenders to make Loans to the Borrower on a revolving credit basis on and
after the date hereof and at any time and from time to time prior to the
Maturity Date.

The proceeds of borrowings hereunder are to be used for the purposes described
in ‎Section 5.09.  The Lenders are willing to establish the credit facility
referred to in the preceding paragraph upon the terms and subject to the
conditions set forth herein. Accordingly, the parties hereto agree as follows:

Article 1
Definitions

Section 1.01.Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, or any successor administrative
agent.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning set forth in ‎Section 9.01.

“Agreement” means this Revolving Credit Agreement, as the same may hereafter be
modified, supplemented, extended, amended, restated or amended and restated from
time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such

 

 

 

--------------------------------------------------------------------------------

 

day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%, provided that for the purpose of this definition, the Adjusted
LIBO Rate for any day shall be based on the LIBO Screen Rate (or if the LIBO
Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively.  If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.11 hereof, then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above.  For the avoidance of doubt,
if the Alternate Base Rate as so determined would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Anti-Terrorism Laws” has the meaning set forth in Section 3.14(a).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan, any
ABR Loan or the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth across from the caption “Applicable Rate for
Eurodollar Loans”, “Applicable Rate for ABR Loans” or “Commitment Fee” in the
table below, as the case may be, based upon the Total Leverage Ratio, as more
fully described below.

 

Level 1

Level 2

Level 3

Level 4

Total Leverage Ratio

Less than 2.0:1.00

Less than 2.5:1.00 but greater than or equal to 2.0:1.00

Less than 3.0:1.00 but greater than or equal to 2.5:1.00

Greater than or equal to 3.0:1.00

Commitment Fee

0.100%

0.150%

0.200%

0.250%

Applicable Rate for Eurodollar Loans

1.000%

1.250%

1.500%

1.750%

Applicable Rate for ABR Loans

0.000%

0.250%

0.500%

0.750%

 

The Total Leverage Ratio shall be determined on the basis of the most recent
certificate of the Borrower to be delivered pursuant to ‎Section 5.01(c), for
the most

2

 

--------------------------------------------------------------------------------

 

recently ended fiscal quarter or fiscal year of the Borrower, as applicable, and
any change in the Total Leverage Ratio shall be effective one Business Day after
the date on which the Administrative Agent receives such certificate; provided,
that for so long as the Borrower has not delivered such certificate when due
pursuant to ‎Section 5.01(c), the Total Leverage Ratio shall be deemed to be at
Level 3 until the respective certificate is delivered to the Administrative
Agent.

In the event that any financial statement or compliance certificate delivered
pursuant to Sections ‎5.01(a), ‎5.01(b) or ‎5.01(c) is inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Rate for any period (an “Applicable Period”)
than the Applicable Rate applied for such Applicable Period, then (i) the
Borrower shall immediately deliver to the Administrative Agent a corrected
financial statement and a corrected compliance certificate for such Applicable
Period, (ii) the Applicable Rate shall be determined based on the corrected
financial statement and corrected compliance certificate for such Applicable
Period and (iii) the Borrower shall immediately pay to the Administrative Agent
(for the account of the Lenders during the Applicable Period or their successors
and assigns) the accrued additional interest owing as a result of such increased
Applicable Rate for such Applicable Period. This paragraph shall not limit the
rights of the Administrative Agent or the Lenders with respect to ‎Section
2.10(c) and ‎Article 7 hereof, and shall survive the termination of this
Agreement.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its activities and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arranger” means JPMorgan Chase Bank, N.A., in its capacity as sole lead
arranger and sole bookrunner, and any successor thereto.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by ‎Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

3

 

--------------------------------------------------------------------------------

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, as
amended from time to time and any successor statute and all rules and
regulations promulgated thereunder.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Twitter, Inc., a Delaware corporation.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with ‎Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that, for the avoidance of doubt, any obligations relating to a lease
that was accounted for by such Person as an operating lease as of the Effective
Date and any similar lease entered into after the Effective Date by

4

 

--------------------------------------------------------------------------------

 

such Person shall be accounted for as obligations relating to an operating lease
and not as Capital Lease Obligations.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act and the rules of the Securities and
Exchange Commission thereunder), of Equity Interests in the Borrower
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests in the Borrower; or (b) persons who
were (i) directors of the Borrower on the date hereof, (ii) nominated by the
board of directors of the Borrower or whose nomination for election by the
stockholders of Borrower was approved by the board of directors of the Borrower
or (iii) appointed by directors that were directors of the Borrower or directors
nominated as provided in the preceding clause (ii), ceasing to occupy a majority
of the seats (excluding vacant seats) on the board of directors of the Borrower.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or the implementation thereof and (y) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law,” regardless of the
date enacted, adopted, issued or implemented.

“Charges” has the meaning set forth in ‎Section 9.13.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Loans hereunder, as such commitment may be
(a) reduced from time to time pursuant to ‎Section 2.06 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to ‎Section 9.04. The initial amount of each Lender’s Commitment as of
the Effective Date is set forth on Schedule 2.1. The initial aggregate amount of
the Lenders’ Commitments as of the Effective Date is $500,000,000.

“Commitment Fee” has the meaning set forth in ‎Section 2.09(a).

5

 

--------------------------------------------------------------------------------

 

“Communications” has the meaning set forth in ‎Section 9.01.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, for any period, Consolidated Net Income
for such period plus, without duplication and to the extent reflected as a
charge in the statement of such Consolidated Net Income for such period, the sum
of (a) income tax expense, (b) interest expense, amortization or write-off of
debt discount and debt issuance costs and commissions, discounts and other fees
and charges associated with Indebtedness (including the Loans), (c) depreciation
and amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill), (e) any extraordinary charges or losses determined in
accordance with GAAP, (f) non-cash stock option and other equity-based
compensation expenses and payroll tax expense related to stock option and other
equity-based compensation expenses, (g) any other non-cash charges, non-cash
expenses or non-cash losses of the Borrower or any Subsidiaries for such period
(excluding any such charge, expense or loss incurred in the ordinary course of
business that constitutes an accrual of, or a reserve for, cash charges for any
future period), including, for the avoidance of doubt, non-cash foreign currency
translation losses (including non-cash losses related to currency remeasurement
of Indebtedness); provided, however that cash payments made in such period or in
any future period in respect of such non-cash charges, expenses or losses
(excluding any such charge, expense or loss incurred in the ordinary course of
business that constitutes an accrual of, or a reserve for, cash charges for any
future period) shall be subtracted from Consolidated Net Income in calculating
Consolidated Adjusted EBITDA in the period when such payments are made, (h)
transition, integration and similar fees, charges and expenses related
acquisitions or dispositions, (i) restructuring charges, and (j) charges related
to settlements of legal claims (provided that the amount that may be added back
pursuant to clause (h), (i) and (j) may not in the aggregate for any four fiscal
quarter period exceed 15% of Consolidated Adjusted EBITDA for such period
(determined without giving effect to any such adjustment pursuant to such clause
(h), (i) and (j))) and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) interest income, (b) any
extraordinary income or gains determined in accordance with GAAP, and (c) any
other non-cash income (excluding any items that represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges in any prior period
that are described in the parenthetical to clause (g) above), including for the
avoidance of doubt non-cash foreign currency translation gains (including
non-cash gains related to currency remeasurement of Indebtedness), all as
determined on a consolidated basis.

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its consolidated Subsidiaries for such period, determined on a
consolidated basis in conformity with GAAP; provided that there shall be
excluded (a) the income of any Person that is not a consolidated Subsidiary
except to the extent of the amount of cash dividends or similar cash
distributions actually paid by such Person to the Borrower or, subject to
clauses (b) and (c) below, any consolidated Subsidiary during such period, (b)
the income of, and any amounts referred to in clause (a) above paid to, any

6

 

--------------------------------------------------------------------------------

 

consolidated Subsidiary of the Borrower to the extent that, on the date of
determination, the declaration or payment of cash dividends or similar cash
distributions by such Subsidiary is not permitted without any prior approval of
any Governmental Authority that has not been obtained or is not permitted by the
operation of the terms of the organizational documents of such Subsidiary, any
agreement or other instrument binding upon such Subsidiary or any law applicable
to such Subsidiary, unless such restrictions with respect to the payment of cash
dividends and other similar cash distributions have been legally and effectively
waived, and (c) the income or loss of, and any amounts referred to in clause (a)
above paid to, any consolidated Subsidiary that is not wholly owned by the
Borrower to the extent such income or loss or such amounts are attributable to
the noncontrolling interest in such consolidated Subsidiary.

“Consolidated Net Tangible Assets” means, at any date, the total assets of the
Borrower and its Subsidiaries on a consolidated basis after deducting (a) all
current liabilities (excluding the amount of those which are by their terms
extendable or renewable at the option of the obligor to a date more than 12
months after the date of which the amount is being determined) and (b) all
goodwill, tradenames, trademarks, patents, unamortized debt discount and expense
and other like intangible assets, all as set forth on the most recent balance
sheet of the Borrower and its consolidated Subsidiaries delivered pursuant to
‎Section 5.01(a) or ‎(b).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to ‎Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to such funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due, (b) has notified the Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and

7

 

--------------------------------------------------------------------------------

 

states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to ‎Section 2.17(b)) upon delivery of
written notice of such determination to the Borrower and each Lender.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States, excluding (x) any such
Subsidiary substantially all of the assets of which consist of Equity Interests
in one or more Subsidiaries that are “controlled foreign corporations” within
the meaning of Section 957 of the Code or other Subsidiaries described in this
clause (x), and (y) any such Subsidiary that is owned (directly or indirectly)
by a Subsidiary that is a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

“Earn-Out” means any bona fide contingent obligation to make “earn-out” payments
to one or more prior owners of any Person, business or division, the capital
stock of which, or all or substantially all of the assets of which, have been
acquired by the Borrower or any of its Subsidiaries, which “earn-out” payment
obligation is contingent upon, or varies in amount based upon, the performance
of the Person or of the assets so acquired, as such performance is measured by
one or more financial, business or other performance criteria.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution

8

 

--------------------------------------------------------------------------------

 

described in clause (a) of this definition, or (c) any institution established
in an EEA Member Country which is a subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in ‎Section
4.01 are satisfied (or waived in accordance with ‎Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
generation, use, handling, transportation, storage, treatment, disposal,
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation, reclamation or
remediation, fines, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) any Environmental Law,
including compliance or noncompliance therewith, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the presence, release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; provided that Equity Interests shall not include any debt
securities that are convertible into or exchangeable for any combination of
Equity Interests and/or cash.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any person that for purposes of Title I or Title IV of
ERISA or Section 412 of the Code would be deemed at any relevant time to be a
single employer or otherwise aggregated with the Borrower or a Subsidiary under
Section 414(b), (c), (m) or (o) of the Code or Section 4001 of ERISA.

9

 

--------------------------------------------------------------------------------

 

“ERISA Event” means any one or more of the following: (a) any reportable event,
as defined in Section 4043 of ERISA, with respect to a Plan, as to which the
PBGC has not waived under subsection .22, .23, .25, .26, .27, .28, .29, .30,
.31, .32, .34 or .35 of PBGC Regulation Section 4043 the requirement of Section
4043(a) of ERISA that it be notified of such event; (b) the termination of any
Plan under Section 4041(c) of ERISA; (c) the institution of proceedings by the
PBGC under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; (d) the failure to make a required contribution
to any Plan that would result in the imposition of a lien or other encumbrance
or the provision of security under Section 430 of the Code or Section 303 or
4068 of ERISA, or the arising of such a lien or encumbrance; (e) the failure to
satisfy the minimum funding standard under Section 412 of the Code or Section
302 of ERISA, whether or not waived; or a determination that any Plan is, or is
expected to be, considered an at-risk plan within the meaning of Section 430 of
the Code or Section 303 of ERISA; (f) engaging in a non-exempt prohibited
transaction within the meaning of Section 4975 of the Code or Section 406 of
ERISA with respect to a Plan; (g) the complete or partial withdrawal of any
Borrower, Subsidiary or any ERISA Affiliate from a Multiemployer Plan which
results in the imposition of Withdrawal Liability or the insolvency under Title
IV of ERISA of any Multiemployer Plan or (h) a determination that any
Multiemployer Plan is in endangered or critical status under Section 432 of the
Code or Section 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning set forth in ‎Article 7.

“Excluded Taxes” means, with respect to the Administrative Agent, any Recipient
of any payment to be made by or on account of any obligation of the Borrower
hereunder, (a) Taxes imposed on (or measured by) its net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case (i)
imposed by the jurisdiction (or any political subdivision thereof) under the
laws of which such Recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or (ii) that otherwise are Other Connection Taxes, (b) in the case of a
Lender (other than an assignee pursuant to a request by the Borrower under
‎Section 2.16(b)), any United States withholding Tax that is imposed on amounts
payable to such Lender pursuant to a law in effect at the time such Lender
becomes a party to this Agreement or designates a new lending office, except to
the extent that such Lender (or its assignor, if any) was entitled, at the time
of designation of a new lending office or assignment, to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
‎Section 2.14(a), (c) Taxes attributable to such Recipient’s failure to comply
with ‎Section 2.14(f) and (d) any withholding Taxes imposed under FATCA.

10

 

--------------------------------------------------------------------------------

 

“Executive Order” has the meaning set forth in ‎Section 3.15(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code or any intergovernmental agreement
and any fiscal or regulatory legislation, rules or official practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

“Fee Letter” means that certain Fee Letter, dated as of July 25, 2018, by and
between the Borrower and JPMorgan Chase Bank, N.A.

“Financial Officer” means the chief financial officer, principal accounting
officer, vice president of finance or corporate controller of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such

11

 

--------------------------------------------------------------------------------

 

Indebtedness of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business, or customary indemnification obligations entered
into in connection with any acquisition or disposition of assets or of other
entities (other than to the extent that the primary obligations that are the
subject of such indemnification obligation would be considered Indebtedness
hereunder).

“Guarantor” means any Material Domestic Subsidiary of the Borrower that has
delivered a Guaranty or a joinder agreement to a Guaranty pursuant to ‎Section
5.10 hereof.

“Guaranty” has the meaning set forth in ‎Section 5.10.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of bankers’ acceptances, letters
of credit, surety bonds or similar arrangements, (g) all Guarantees of such
Person in respect of obligations of the kind referred to in clauses (a) through
(f) above, and (h) all obligations of the kind referred to in clauses (a)
through (g) above secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned or acquired by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

12

 

--------------------------------------------------------------------------------

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning set forth in ‎Section 9.03(b).

“Information” has the meaning set forth in ‎Section 9.12(a).

“Interest Election Request” has the meaning set forth in ‎Section 2.05(b).

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months or less than one month)
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“IRS” means the U.S. Internal Revenue Service.

“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

13

 

--------------------------------------------------------------------------------

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing and for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

“LIBO Screen Rate”  means, for any day and time, with respect to any Eurodollar
Borrowing and for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion));
provided that if the LIBO Screen Rate as so determined would be less than zero,
such rate shall be deemed to zero for the purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Liquidity” means, as of any time, the sum of (i) unrestricted cash and cash
equivalents of the Borrower and its Subsidiaries at such time plus (ii) the
aggregate principal amount of Commitments that are unused and available for
borrowing under this Agreement at such time.

“Loan Documents” means this Agreement (including any amendment hereto or waiver
hereunder), the Notes (if any), any Guaranty, any joinder agreements to any
Guaranty delivered pursuant to ‎Section 5.10 hereof and the Fee Letter.

“Loan Parties” means the Borrower and the Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
property, financial condition or results of operations of the Borrower and
Subsidiaries taken as a whole or (b) the rights of or remedies available to the
Lenders under this Agreement or any Guaranty.

“Material Domestic Subsidiary” means a Domestic Subsidiary that is a Material
Subsidiary.

“Material Indebtedness” means Indebtedness (other than any Indebtedness under
the Loan Documents), or obligations in respect of one or more Swap Agreements,

14

 

--------------------------------------------------------------------------------

 

of any one or more of the Borrower and its Subsidiaries in a principal amount
exceeding $150,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Material Subsidiary” means, at any date of determination, a Subsidiary of the
Borrower (a) whose total assets as of the most recent available quarterly or
year-end financial statements were equal to or greater than 5% of the total
assets of the Borrower and its Subsidiaries at such date or (b) whose gross
revenues as of the most recent available quarterly or year-end financial
statements were equal to or greater than 5% of the consolidated gross revenues
of the Borrower and its Subsidiaries for such period, in each case determined in
accordance with GAAP.

“Maturity Date” means August 7, 2023.

“Maximum Rate” has the meaning set forth in ‎Section 9.13.

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ended on such date.

“Multiemployer Plan” means any multiemployer plan as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or could
be an obligation to contribute of) the Borrower or a Subsidiary or an ERISA
Affiliate, and each such plan for the five- year period immediately following
the latest date on which the Borrower, or a Subsidiary or an ERISA Affiliate
contributed to or had an obligation to contribute to such plan.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of ‎Section 9.02 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-U.S. Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Borrower or one or
more Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Note” has the meaning set forth in ‎Section 2.07.

15

 

--------------------------------------------------------------------------------

 

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” means all amounts owing by any Loan Party to the Administrative
Agent or any Lender pursuant to the terms of this Agreement or any other Loan
Document (including all interest which accrues after the commencement of any
case or proceeding in bankruptcy after the insolvency of, or for the
reorganization of the Borrower or any of its Subsidiaries, whether or not
allowed in such case or proceeding).

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Connection Taxes” means, with respect to any Recipient of any payment to
be made by or on account of any obligation of the Borrower hereunder, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes which arise from any payment
made, from the execution, delivery, performance, enforcement or registration of,
from the receipt or perfection of a security interest under, or otherwise with
respect to, this Agreement and the other Loan Documents; excluding, however,
such taxes that are Other Connection Taxes imposed with respect to an assignment
(other than such taxes imposed with respect to an assignment that occurs as a
result of the Borrower’s request pursuant to ‎Section 2.16(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Participant” has the meaning set forth in ‎Section 9.04(c)(i).

“Participant Register” has the meaning set forth in ‎Section 9.04(c)(iii).

16

 

--------------------------------------------------------------------------------

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan, that is subject to Title
IV of ERISA, Section 412 of the Code or Section 302 of ERISA and is maintained
in whole or in part by the Borrower, any Subsidiary or any ERISA Affiliate or
with respect to which any of the Borrower, any Subsidiary or any ERISA Affiliate
has actual or contingent liability.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments or governmental charges or
levies that are not yet delinquent or are being contested in compliance with
‎Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, landlord’s,
supplier’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with ‎Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case incurred in the ordinary course of
business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause ‎(k) of ‎Article 7;

(f) easements, zoning restrictions, rights-of-way, encroachments and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary; and

(g) Uniform Commercial Code financing statements filed (or similar filings under
applicable law) solely as a precautionary measure in connection with operating
leases.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA
(other than a Multiemployer Plan) which is or was sponsored, maintained or
contributed to by, or required to be contributed to by, a Borrower.

17

 

--------------------------------------------------------------------------------

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” has the meaning set forth in ‎Section 9.01.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Purchase Money Indebtedness” means Indebtedness incurred to finance the
acquisition, construction or improvement of any fixed or capital asset to the
extent incurred prior to or within 180 days following such acquisition,
construction or improvement.

“Recipient” means (a) the Administrative Agent or (b) any Lender, as applicable.

“Register” has the meaning set forth in ‎Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having more than 50% of the
aggregate amount of the Commitments or, if the Commitments shall have been
terminated, holding more than 50% of the aggregate outstanding principal amount
of the Loans at such time. The Commitment and Loans of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

“Resignation Effective Date” has the meaning set forth in ‎Article 8.

“Responsible Officer” means any of the President and Chief Executive Officer,
Senior Vice President and Chief Financial Officer of the applicable Loan Party,
or any person designated by any such Loan Party in writing to the Administrative
Agent from time to time, acting singly.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower.  For the avoidance of doubt, the
receipt or acceptance by the Borrower or any Subsidiary of the return of Equity
Interests issued by the Borrower or any Subsidiary to the seller of a

18

 

--------------------------------------------------------------------------------

 

Person, business or division as consideration for the purchase of such Person,
business or division, which return is in settlement of indemnification claims
owed by such seller in connection with such acquisition, shall not be deemed to
be a Restricted Payment.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b), or (d) any
Person otherwise the subject of any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“Solvent” means, with respect to the Borrower and its Subsidiaries on a
particular date, that on such date (a) the fair value of the present assets of
the Borrower and its Subsidiaries, taken as a whole, is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
the Borrower and its Subsidiaries, taken as a whole, (b) the present fair
saleable value of the assets of the Borrower and its Subsidiaries, taken as a
whole, is not less than the amount that will be required to pay the probable
liability of the Borrower and its Subsidiaries, taken as a whole, on their debts
as they become absolute and matured, (c) the Borrower and its Subsidiaries,
taken as a whole, do not intend to, and do not believe that they will, incur
debts or liabilities (including current obligations and contingent liabilities)
beyond their ability to pay such debts and liabilities as they mature in the
ordinary course of business and (d) the Borrower and its Subsidiaries, taken as
a whole, are not engaged in business or a transaction, and are not about to
engage in business or a transaction, in relation to which their property would
constitute an unreasonably small capital. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability (irrespective of
whether such contingent liabilities meet the criteria for accrual under
Statement of Financial Accounting Standard No. 5 (ASC 450)).

“Specified Indebtedness” means (i) indebtedness for borrowed money (including,
for the avoidance of doubt, outstanding Loans), (ii) obligations for the
deferred purchase price of property or services (other than current trade
payables incurred in the ordinary course of business and excluding Earn-Outs),
(iii) obligations evidenced by notes, bonds, debentures and similar instruments,
(iv) all obligations, contingent or

19

 

--------------------------------------------------------------------------------

 

otherwise, as an account party or applicant under or in respect of bankers
acceptances or letters of credit, (v) Capital Lease Obligations, (vi) Purchase
Money Indebtedness and (vii) Guarantees of indebtedness of the type referred to
in clauses (i) through (vi), but in any case excluding (a) indebtedness among
Loan Parties and (b) indebtedness owed by any Loan Party to a Subsidiary that is
not a Loan Party.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subsidiary” means any subsidiary of the Borrower.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent and which is required by GAAP
to be consolidated in the consolidated financial statements of the parent.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), value-added
taxes, or any other goods and services, use or sales taxes, assessments, fees or
other charges

20

 

--------------------------------------------------------------------------------

 

imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Indebtedness” means the aggregate principal amount of Specified
Indebtedness of the Borrower and its Subsidiaries, as determined on a
consolidated basis.

“Total Leverage Ratio” means, as of the last day of any period, the ratio of
(a) Total Indebtedness (excluding, solely for the purpose of determining the
Applicable Rate, up to $250,000,000 of Capital Lease Obligations and Purchase
Money Indebtedness) to (b) Consolidated Adjusted EBITDA for such period.

“Transactions” means the execution, delivery and performance by the Loan Parties
of each Loan Document to which it is a party and the borrowing of Loans.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02.Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

21

 

--------------------------------------------------------------------------------

 

Section 1.03.Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, amendments and restatements, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (f) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time.

Section 1.04.Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding the
foregoing, all financial covenants contained herein shall be calculated (1)
without giving effect to any election under the Statement of Financial
Accounting Standards No. 159 (ASC 825) (or any similar accounting principle)
permitting or requiring a Person to value its financial liabilities or
Indebtedness at the fair value thereof and (2) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.

Section 1.05.Interest Rates.  The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the

22

 

--------------------------------------------------------------------------------

 

administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.

Article 2
The Credits

Section 2.01.Commitments.  Subject to the terms and conditions set forth herein,
each Lender severally agrees to make Loans in dollars to the Borrower from time
to time during the Availability Period in an aggregate principal amount that
will not result in (a)the aggregate outstanding principal amount of such
Lender’s Loans exceeding such Lender’s Commitment or (b) the sum of the
aggregate outstanding principal amount of all Loans exceeding the total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Loans.

Section 2.02.Loans and Borrowings.  (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders in accordance with their
respective Applicable Percentages. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Subject to ‎Section 2.11, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03.Requests for Borrowings.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by submitting a Borrowing
Request (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an

23

 

--------------------------------------------------------------------------------

 

ABR Borrowing, not later than 12:00 noon, New York City time, one Business Day
prior to the date of the proposed Borrowing. Each such Borrowing Request shall
be irrevocable and shall be signed by a Responsible Officer of the Borrower and
delivered to the Administrative Agent in the form of a written Borrowing Request
in substantially the form of Exhibit B attached hereto. Each such Borrowing
Request shall specify the following information in compliance with ‎Section
2.02:

(i)the aggregate amount of the requested Borrowing;

(ii)the date of such Borrowing, which shall be a Business Day;

(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v)the location and number of the account or accounts to which funds are to be
disbursed, which shall comply with the requirements of ‎Section 2.04.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04.Funding of Borrowings.  (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 Noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account or accounts designated by the Borrower in the applicable Borrowing
Request.

(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Applicable Percentage of
such Borrowing, the Administrative Agent may assume that such Lender has made
such Applicable Percentage available on such date in accordance with paragraph
‎(a) of this Section and may, in reliance upon such assumption, make available
to the Borrower a corresponding amount. In such event, if a Lender has not in
fact made its Applicable Percentage of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the

24

 

--------------------------------------------------------------------------------

 

date of payment to the Administrative Agent, at (i) in the case of such Lender,
the greater of the NYFRB Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

Section 2.05.Interest Elections.  (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated among the Lenders holding the Loans comprising such Borrowing in
accordance with their respective Applicable Percentages, and the Loans
comprising each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone or in writing by the time
that a Borrowing Request would be required under ‎Section 2.03 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such request shall be irrevocable
and shall be signed by a Responsible Officer of the Borrower and delivered to
the Administrative Agent (an “Interest Election Request”) in substantially the
form of Exhibit C attached hereto.

(c) Each Interest Election Request shall specify the following information in
compliance with ‎Section 2.02:

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

25

 

--------------------------------------------------------------------------------

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurodollar Borrowing with an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.06.Termination and Reduction of Commitments.  (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
‎Section 2.08, the sum of the aggregate outstanding principal amount of Loans
would exceed the total Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph ‎(b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or another
transaction, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be applied to the
Lenders in accordance with their respective Applicable Percentages.

Section 2.07.Repayment of Loans; Evidence of Debt.  (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

26

 

--------------------------------------------------------------------------------

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph ‎(b) or
‎(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein (absent manifest error); provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (each such promissory note being called a “Note” and all such promissory
notes being collectively called the “Notes”). In such event, the Borrower shall
prepare, execute and deliver to such Lender a Note payable to the order of such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) in substantially the form of Exhibit D attached hereto. Thereafter, the
Loans evidenced by such Note and interest thereon shall at all times (including
after assignment pursuant to ‎Section 9.04) be represented by one or more
promissory notes in such form payable to the order of the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).

Section 2.08.Prepayment of Loans.  (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (subject to the requirements of ‎Section 2.13), subject to
prior notice in accordance with paragraph ‎(b) of this Section.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy or delivery of written notice (which may include electronic mail))
or telecopy or writing of any prepayment hereunder (i) in the case of prepayment
of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by ‎Section 2.06, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with ‎Section 2.06. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in ‎Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans of the Lenders
in accordance with their respective Applicable Percentages. Prepayments shall be

27

 

--------------------------------------------------------------------------------

 

accompanied by accrued interest to the extent required by ‎Section 2.10 and any
costs incurred as contemplated by ‎Section 2.13.

Section 2.09.Fees.  (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender (other than any Defaulting Lender) a commitment
fee (the “Commitment Fee”), which shall accrue at the relevant percentage set
forth in the row entitled “Commitment Fee” in the definition of “Applicable
Rate” on the daily amount of the unused Commitment of such Lender during the
period from and including the date hereof to but excluding the date on which
such Commitment terminates. Accrued commitment fees shall be payable in arrears
on the last day of March, June, September and December of each year and on the
date on which the Commitments terminate, commencing on the first such date to
occur after the date hereof; provided that any commitment fees accruing after
the date on which the Commitments terminate shall be payable on demand. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

Section 2.10.Interest.  (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, at all times when an Event of Default listed
in paragraph ‎(a) or ‎(b) of ‎Article 7 has occurred hereunder and is
continuing, all overdue amounts outstanding hereunder shall bear interest, after
as well as before judgment, at a rate per annum equal to (i) in the case of
overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided in the preceding paragraphs of this Section or (ii) in the case
of any other overdue amount, 2% plus the rate applicable to ABR Loans as
provided in paragraph ‎(a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph ‎(c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the

28

 

--------------------------------------------------------------------------------

 

current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.11.Alternate Rate of Interest.  (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including
because the LIBO Screen Rate is not available or published on a current basis),
for such Interest Period; or

(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electonic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause ‎(a)(i) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause ‎(a)(i) have not arisen
but either (w) the supervisor for the administrator of the LIBO Screen Rate has
made a public statement that the administrator of the LIBO Screen Rate is
insolvent (and there is no successor administrator that will continue
publication of the LIBO Screen Rate), (x) the administrator of the LIBO Screen
Rate has made a public statement identifying a specific date after which the
LIBO Screen Rate will permanently or indefinitely cease to be published by it
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO Screen
Rate has made a public statement identifying a specific date after which the
LIBO Screen Rate

29

 

--------------------------------------------------------------------------------

 

will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Rate); provided that, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.  Notwithstanding
anything to the contrary in ‎Section 9.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment.  Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause ‎(ii) of the first sentence of this ‎Section
2.11(b), only to the extent the LIBO Screen Rate for such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (y) if any Request requests a Eurodollar Borrowing, such Borrowing shall be
made as an ABR Borrowing.

Section 2.12.Increased Costs.  (a) If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate);

(ii)subject the Recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Indemnified Taxes and Excluded Taxes) affecting this
Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or

30

 

--------------------------------------------------------------------------------

 

receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments hereunder
or the Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c) A certificate of a Lender setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in paragraph ‎(a) or ‎(b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefore;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive (or has retroactive effect), then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

Section 2.13.Break Funding Payments.  In the event of (a) the payment or
prepayment of any principal of any Eurodollar Loan other than on the last day of
an Interest Period applicable thereto (whether voluntary, mandatory, automatic,
by reason of acceleration, or otherwise), (b) the conversion of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto, (c)
the failure to borrow, convert, continue or prepay any Eurodollar Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under ‎Section 2.08(b) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to ‎Section 2.16, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such

31

 

--------------------------------------------------------------------------------

 

Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

Section 2.14.Taxes.  (a) Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made free and clear of and
without deduction or withholding for any Taxes, except as required by law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax, then the sum payable by
the Borrower shall be increased as necessary so that after making such deduction
or withholding for Indemnified Taxes (including such deductions and withholdings
for Indemnified Taxes applicable to additional sums payable under this Section)
the Administrative Agent or Lender (as the case may be) receives an amount equal
to the sum it would have received had no such deduction or withholding for
Indemnified Taxes been made.

(b) In addition, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) The Loan Parties shall jointly and severally indemnify the Administrative
Agent and each Lender, within 10 days after demand therefore, for the full
amount of any Indemnified Taxes paid by the Administrative Agent or such Lender,
as the case may be, or required to be withheld or deducted from any payment by
or on account of any obligation of the Borrower hereunder (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Loan Parties has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions

32

 

--------------------------------------------------------------------------------

 

of ‎Section 9.04 relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are paid by
the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph ‎(d).

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) Any Foreign Lender, if it is legally entitled to do so, shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
required by law or requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter as required by law or upon the reasonable request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:

(i)executed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party;

(ii)executed originals of Internal Revenue Service Form W-8ECI;

(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y)
executed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E;

(iv)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W8BEN or
W-8BEN-E, a portfolio interest certificate in compliance with ‎Section
2.14(f)(iii), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are

33

 

--------------------------------------------------------------------------------

 

claiming the portfolio interest exemption, such Foreign Lender may provide a
certificate in compliance with ‎Section 2.14(f)(iii) on behalf of such direct or
indirect partner or partners; or

(v)any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made unless, in the Foreign Lender’s
sole determination exercised in good faith, such completion would subject such
Foreign Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Foreign Lender.

In addition, any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter as required by law
or upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding. In addition, each such Lender shall deliver
such forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Lender.

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender failed to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such other
documentation reasonably requested by the Borrower or the Administrative Agent
sufficient for the Administrative Agent and the Borrower to comply with their
obligations under FATCA and to determine that such Lender has complied with such
applicable reporting requirements or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this paragraph ‎(g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(h) If any Lender or the Administrative Agent determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by any Loan Party pursuant to this Section (including by
the payment of additional amounts pursuant to this Section), it shall pay to the
applicable Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties,

34

 

--------------------------------------------------------------------------------

 

interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (h), the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

Section 2.15.Payments Generally; Pro Rata Treatment; Sharing of Set-offs.  (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under Sections
‎2.12, ‎2.13 or ‎2.14, or otherwise) prior to 12:00 noon, New York City time, on
the date when due, in immediately available funds, without set off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at 270 Park Avenue, New
York, NY 10017 and except that payments pursuant to Sections ‎2.12, ‎2.13 or
‎2.14 and ‎Section 9.03 shall be made directly to the Persons entitled thereto.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment or performance hereunder shall be due on a day
that is not a Business Day, the date for payment or performance shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans;

35

 

--------------------------------------------------------------------------------

 

provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to ‎Section 2.04(b) or paragraph (d) of this Section, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.16.Mitigation Obligations; Replacement of Lenders.  (a) If any Lender
requests compensation under ‎Section 2.12, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to ‎Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to ‎Section 2.12 or ‎Section 2.14, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

36

 

--------------------------------------------------------------------------------

 

(b) If (i) any Lender requests compensation under ‎Section 2.12, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to ‎Section 2.14
or (iii) any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
‎Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not unreasonably be withheld, (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees so assigned) or the Borrower (in the case of all other amounts so
assigned), (iii) in the case of any such assignment resulting from a claim for
compensation under ‎Section 2.12 or payments required to be made pursuant to
‎Section 2.14, such assignment will result in a reduction in such compensation
or payments, (iv) such assignment does not conflict with applicable law and (v)
in the case of any assignment resulting from a Lender becoming a Non-Consenting
Lender, (x) the applicable assignee shall have consented to, or shall consent
to, the applicable amendment, waiver or consent and (y) the Borrower exercises
its rights pursuant to this clause ‎(b) with respect to all Non-Consenting
Lenders relating to the applicable amendment, waiver or consent. A Lender shall
not be required to make any such assignment or delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply.  

Section 2.17.Defaulting Lenders.  (a) Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)Such Defaulting Lender’s right to approve or disapprove any amendment, waiver
or consent with respect to this Agreement shall be restricted as set forth in
the definition of Required Lenders and in ‎Section 9.02.

(ii)Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to ‎Article 7 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
‎Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the

37

 

--------------------------------------------------------------------------------

 

Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement; fourth, to the payment
of any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
when the conditions set forth in ‎Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender until such time as all Loans are held by the Lenders pro rata
in accordance with the Commitments. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender pursuant to this Section shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to ‎Section 2.09 for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(b) If the Borrower and the Administrative Agent agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their respective Applicable Percentages, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

38

 

--------------------------------------------------------------------------------

 

Article 3
Representations and Warranties

The Borrower represents and warrants to the Lenders that:

Section 3.01.Organization; Powers.  Each of the Borrower and its Material
Subsidiaries is duly organized, validly existing and (to the extent the concept
is applicable in such jurisdiction) in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

Section 3.02.Authorization; Enforceability.  The Transactions are within the
Borrower’s and each Guarantor’s corporate or other organizational powers and
have been duly authorized by all necessary corporate or other organizational
and, if required, equity holder action. Each of the Borrower and the Guarantors
has duly executed and delivered each of the Loan Documents to which it is party,
and each of such Loan Documents constitute its legal, valid and binding
obligations, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

Section 3.03.Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect and (ii) those approvals, consents,
registrations, filings or other actions, the failure of which to obtain or make
could not reasonably be expected to have a Material Adverse Effect, (b) except
as could not reasonably be expected to have a Material Adverse Effect, will not
violate any applicable law or regulation or any order of any Governmental
Authority, (c) will not violate any charter, by-laws or other organizational
document of the Borrower or any of its Subsidiaries, (d) except as could not
reasonably be expected to have a Material Adverse Effect, will not violate or
result in a default under any indenture, agreement or other instrument (other
than the agreements and instruments referred to in clause (c)) binding upon the
Borrower or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (e) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries.

Section 3.04.Financial Condition; No Material Adverse Change.  (a) The Borrower
has heretofore furnished to the Administrative Agent its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal years ended December 31, 2017, December 31, 2016 and December 31,
2015, reported on by PricewaterhouseCoopers LLP, independent public accountants
and (ii) as of and for the fiscal quarters ended March 31, 2018 and June 30,
2018, certified by its chief financial officer. Such financial statements
present fairly, in all material respects,

39

 

--------------------------------------------------------------------------------

 

the financial position and results of operations and cash flows of the Borrower
and its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the unaudited financial statements referred to in
clause (ii) above.

(b) Since December 31, 2017, no event, development or circumstance exists or has
occurred that has had or could reasonably be expected to have a material adverse
effect on the business, property, financial condition or results of operations
of the Borrower and its Subsidiaries, taken as a whole, or on the ability of the
Borrower to consummate the Transactions.

Section 3.05.Properties.  (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in or rights to use, all its real and
personal property material to its business, except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents, software, domain names, trade
secrets, know-how and other similar proprietary or intellectual property rights,
including any registrations and applications for registration of, and all
goodwill associated with, the foregoing, material to or necessary to its
business as currently conducted, and the operation of such business or the use
of any of the foregoing intellectual property rights by the Borrower and its
Subsidiaries does not infringe upon, misappropriate, or otherwise violate the
rights of any other Person, except for any such infringements,
misappropriations, or violations that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

Section 3.06.Litigation and Environmental Matters.  (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened  in writing
against or affecting the Borrower or any of its Subsidiaries (i) that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement, any other Loan
Document or the Transactions.

(b) Except with respect to any matter that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, or (iii) has received notice of any claim with
respect to any Environmental Liability.

Section 3.07.Compliance with Laws and Agreements; No Default.  Each of the
Borrower and its Subsidiaries is in compliance with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property and
all indentures, agreements and other instruments binding upon it or its
property, except where the failure

40

 

--------------------------------------------------------------------------------

 

to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.

Section 3.08.Investment Company Status.  None of the Borrower or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

Section 3.09.Margin Stock.  None of the Borrower or any Subsidiary is engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Board), and no
proceeds of any Loan will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock in violation of Regulation U or Regulation X issued by the Board and all
official rulings and interpretations thereunder or thereof.

Section 3.10.Taxes. Except as could not reasonably be expected to result in a
Material Adverse Effect, (i) each of the Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed with respect to income, properties or operations of the Borrower and
its Subsidiaries, (ii) such returns accurately reflect in all material respects
all liability for Taxes of the Borrower and its Subsidiaries as a whole for the
periods covered thereby and (iii) each of the Borrower and its Subsidiaries has
paid or caused to be paid all Taxes required to have been paid by it, except
Taxes that are being contested in good faith by appropriate proceedings and, to
the extent required by GAAP, for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with
GAAP.

Section 3.11.ERISA.  (a) Each Plan is in compliance in form and operation with
its terms and with ERISA and the Code (including without limitation the Code
provisions compliance with which is necessary for any intended favorable tax
treatment) and all other applicable laws and regulations, except where any
failure to comply could not reasonably be expected to result in a Material
Adverse Effect. Each Plan (and each related trust, if any) which is intended to
be qualified under Section 401(a) of the Code has received a favorable
determination letter from the IRS to the effect that it meets the requirements
of Sections 401(a) and 501(a) of the Code covering all applicable tax law
changes or is comprised of a master or prototype plan that has received a
favorable opinion letter from the IRS, and, nothing has occurred since the date
of such determination that would adversely affect such determination (or, in the
case of a Plan with no determination, nothing has occurred that would materially
adversely affect the issuance of a favorable determination letter or otherwise
materially adversely affect such qualification). No ERISA Event has occurred, or
is reasonably expected to occur, other than as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

(b) There exists no material Unfunded Pension Liability with respect to any
Pension Plan, except as could not reasonably be expected to result in a Material
Adverse Effect.

41

 

--------------------------------------------------------------------------------

 

(c) None of the Borrower, any Subsidiary or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the five
calendar years immediately preceding the date this assurance is given or deemed
given, made or accrued an obligation to make contributions to any Multiemployer
Plan.

(d) There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Borrower,
any Subsidiary or any ERISA Affiliate, threatened, which would reasonably be
expected to be asserted successfully against any Plan and, if so asserted
successfully, would reasonably be expected either singly or in the aggregate to
result in in a Material Adverse Effect.

(e) The Borrower, its Subsidiaries and its ERISA Affiliates have made all
contributions to or under each Pension Plan and Multiemployer Plan required by
law within the applicable time limits prescribed thereby, the terms of such
Pension Plan or Multiemployer Plan, respectively, or any contract or agreement
requiring contributions to a Pension Plan or Multiemployer Plan save where any
failure to comply, individually or in the aggregate, could not reasonably be
expected to result in in a Material Adverse Effect.

(f) No Pension Plan which is subject to Section 412 of the Code or Section 302
of ERISA has applied for or received an extension of any amortization period,
within the meaning of Section 412 of the Code or Section 302 or 304 of ERISA.
The Borrower, any Subsidiary, and any ERISA Affiliate have not ceased operations
at a facility so as to become subject to the provisions of Section 4062(e) of
ERISA, withdrawn as a substantial employer so as to become subject to the
provisions of Section 4063 of ERISA or ceased making contributions to any
Pension Plan subject to Section 4064(a) of ERISA to which it made contributions.
None of the Borrower, any Subsidiary or any ERISA Affiliate have incurred or
reasonably expect to incur any liability to PBGC except as could not reasonably
be expected to result in material liability, save for any liability for premiums
due in the ordinary course or other liability which could not reasonably be
expected to result in material liability, and no lien imposed under the Code or
ERISA on the assets of the Borrower or any Subsidiary or any ERISA Affiliate
exists or, to the knowledge of the Borrower, is likely to arise on account of
any Pension Plan. None of the Borrower, any Subsidiary or any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

(g) Each Non-U.S. Plan has been maintained in compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders and has been maintained, where required, in good standing with
applicable regulatory authorities, except as could not reasonably be expected to
result in a material liability. All contributions required to be made with
respect to a Non-U.S. Plan have been timely made, except as could not reasonably
be expected to result in a Material Adverse Effect. Neither the Borrower nor any
of its Subsidiaries has incurred any material obligation in connection with the
termination of, or withdrawal from, any Non-U.S. Plan. The present value of the
accrued benefit liabilities (whether or not vested) under each Non-U.S. Plan,
determined as of the end of the Borrower’s most recently ended fiscal year on
the basis of actuarial assumptions, each of which is reasonable, did not exceed

42

 

--------------------------------------------------------------------------------

 

the current value of the assets of such Non-U.S. Plan allocable to such benefit
liabilities, except as could not reasonably be expected to result in a Material
Adverse Effect.

Section 3.12.Disclosure.  (a) All written information or oral information
provided in formal presentations or in any meeting or conference call with
Lenders (other than any projected financial information and other than
information of a general economic or industry specific nature) furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder, as
modified or supplemented by other information so furnished and when taken as a
whole and together with any information disclosed in Borrower’s most recent
Annual Report on Form 10-K, most recent Quarterly Report on Form 10-Q and
subsequent Current Reports on Form 8-K filed with the Securities and Exchange
Commission, does not contain any material misstatement of fact or omit to state
any material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to any projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time furnished (it being understood
that such projected financial information is subject to significant
uncertainties and contingencies, any of which are beyond the Borrower’s control,
that no assurance can be given that any particular projections will be realized
and that actual results during the period or periods covered by any such
projected financial information may differ significantly from the projected
results and such differences may be material).

(b) As of the Effective Date, to the knowledge of the Borrower, the information
included in the Beneficial Ownership Certification provided on or prior to the
Effective Date to any Lender in connection with this Agreement is true and
correct in all respects.

Section 3.13.Subsidiaries.  Borrower has no Material Domestic Subsidiaries as of
the Effective Date.  Except as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, the shares of
capital stock or other ownership interests of all Subsidiaries of the Borrower
are fully paid and non-assessable and are owned by the Borrower, directly or
indirectly, free and clear of all Liens other than Liens permitted under
‎Section 6.02.

Section 3.14.Solvency.  As of the Effective Date, the Borrower is, individually
and together with its Subsidiaries, and after giving effect to the incurrence of
all Indebtedness and obligations being incurred in connection herewith will be,
Solvent.

Section 3.15.Anti-Terrorism Law and Sanctions.  (a) To the extent applicable,
neither the Borrower nor any of its Subsidiaries is in violation of any legal
requirement relating to U.S. economic sanctions or any laws with respect to
terrorism or money laundering (collectively, “Anti-Terrorism Laws”), including
Executive Order No. 13224 on Terrorist Financing effective September 24, 2001
(the “Executive Order”) and the USA Patriot Act.

43

 

--------------------------------------------------------------------------------

 

(b) None of  the Borrower, any Subsidiary, any of their respective directors or
officers or   employees, or to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary, is a Sanctioned Person.

(c) The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with applicable Sanctions,
and the Borrower, its Subsidiaries and their respective officers and directors
and to the knowledge of the Borrower its employees and agents, are in compliance
with applicable Sanctions in all material respects.  No Borrowing, use of
proceeds or other transaction contemplated by this Agreement  will violate any
applicable Sanctions.

(d) The Borrower will not use, and will not permit any of its Subsidiaries to
use, the proceeds of the Loans or otherwise make available such proceeds for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country,
except to the extent permitted for a Person required to comply with Sanctions,
or  in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

Section 3.16.Anti-Corruption Laws.  

(a) The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
and the Borrower, its Subsidiaries and their respective officers and directors
and to the knowledge of the Borrower its employees and agents, are in compliance
with Anti-Corruption Laws in all material respects. No Borrowing or use of
proceeds will violate any Anti-Corruption Laws;

(b) No part of the proceeds of the Loans will be used by the Borrower or any of
its Subsidiaries, or any of its or their respective directors, officers,
employees and agents, directly or indirectly, in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws.

Article 4
Conditions

Section 4.01.Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with ‎Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement and the other Loan
Documents required on the Effective Date signed on behalf of such party or (ii)
written evidence satisfactory to the Administrative Agent (which may include
telecopy or electronic transmission of a signed signature page of this
Agreement) that such party has signed a

44

 

--------------------------------------------------------------------------------

 

counterpart of this Agreement and the other Loan Documents required on the
Effective Date.

(b) The Administrative Agent shall have received a Note executed by the Borrower
in favor of each Lender requesting a Note in advance of the Effective Date.

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Wilson Sonsini Goodrich & Rosati, P.C., counsel for the Borrower in
form and substance reasonably satisfactory to the Administrative Agent. The
Borrower hereby requests such counsel to deliver such opinion.

(d) The Administrative Agent shall have received (i) certified copies of the
resolutions of the board of directors of the Borrower and the Guarantors
approving the transactions contemplated by the Loan Documents to which each such
Loan Party is a party and the execution and delivery of such Loan Documents to
be delivered by such Loan Party on the Effective Date, and all documents
evidencing other necessary organizational action and governmental approvals, if
any, with respect to the Loan Documents and (ii) all other documents reasonably
requested by the Administrative Agent relating to the organization, existence
and good standing of the Guarantors and the Borrower and authorization of the
transactions contemplated hereby.

(e) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Borrower and each Guarantor certifying the
names and true signatures of the officers of such entity authorized to sign the
Loan Documents to which it is a party, to be delivered by such entity on the
Effective Date and the other documents to be delivered hereunder on the
Effective Date.

(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed on behalf of the Borrower by the President, a Vice
President or a Financial Officer of the Borrower, (i) confirming compliance with
the conditions set forth in paragraphs ‎(a) and ‎(b) of ‎Section 4.02 as of the
Effective Date and (ii) setting forth reasonably detailed calculations
demonstrating the Total Leverage Ratio for the fiscal quarter ending on June 30,
2018.

(g) The Lenders, the Administrative Agent and the Arranger shall have received
all fees required to be paid by the Borrower on the Effective Date, and all
expenses required to be reimbursed by the Borrower for which invoices have been
presented at least three business days prior to the Effective Date, on or before
the Effective Date.

(h) The Administrative Agent shall have received at least three Business Days
prior to the Effective Date, to the extent reasonably requested by any of the
Lenders at least five Business Days prior to the Effective Date, all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the USA Patriot Act.

45

 

--------------------------------------------------------------------------------

 

(i) The Administrative Agent shall have received (i) audited consolidated
financial statements of the Borrower for the three most recent fiscal years
ended at least 90 days prior to the Effective Date as to which such financial
statements are available and (ii) unaudited interim consolidated financial
statements of the Borrower for each quarterly period ended subsequent to the
date of the latest financial statements delivered pursuant to clause (i) of this
paragraph and at least 30 days prior to the Effective Date as to which such
financial statements are available; provided that the financial statements
required to be delivered pursuant to clauses (i) and (ii) shall be deemed to
have been delivered when the Borrower files such financial statements with the
Securities and Exchange Commission.

(j) All amounts outstanding under the Revolving Credit Agreement, dated as of
October 22, 2013 (as amended), among the Borrower, as borrower, Morgan Stanley
Senior Funding, Inc., as administrative agent and the other lenders from time to
time party thereto shall have been repaid and all commitments in respect thereof
shall have been terminated.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Without
limiting the generality of the provisions of ‎Article 8, for purposes of
determining compliance with the conditions specified in this Section, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

Section 4.02.Each Credit Event.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing, except that (i) for purposes
of this Section, the representations and warranties contained in ‎Section
3.04(a) shall be deemed to refer to the most recent statements furnished
pursuant to clauses ‎(a) and ‎(b), respectively, of ‎Section 5.01 and (ii) to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; and

(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower that the conditions specified in paragraphs ‎(a) and ‎(b) of this
Section have been satisfied as of the date thereof.

46

 

--------------------------------------------------------------------------------

 

Article 5
Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

Section 5.01.Financial Statements; Ratings Change and Other Information.  The
Borrower will furnish to the Administrative Agent (for distribution to each
Lender):

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLP, or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception (other than a qualification related to the maturity
of the Commitments and the Loans at the Maturity Date) and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, commencing with the fiscal quarter ending
September 30, 2018, its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause ‎(a) or
‎(b) above, a certificate of a Financial Officer of the Borrower in
substantially the form of Exhibit F attached hereto (i) certifying as to whether
a Default has occurred and is continuing as of the date thereof and, if a
Default has occurred and is continuing as of the date thereof, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating the
Total Leverage Ratio for the Measurement Period ending on the last day of the
applicable fiscal quarter or fiscal year for which such financial statements are
being delivered, (iii) setting forth reasonably detailed calculations
demonstrating compliance with ‎Section 6.01(b) and ‎(c) as of the last day of
the applicable fiscal quarter or fiscal year for which such financial statements
are being delivered, (iv) setting forth the amount of Restricted Payments made
pursuant to ‎Section 6.04(ix) during the respective fiscal quarter or fiscal
year and demonstrating compliance with such ‎Section 6.04(ix), (v) setting forth

47

 

--------------------------------------------------------------------------------

 

reasonably detailed calculations demonstrating compliance with ‎Section 6.07
hereof for the relevant fiscal quarter and (vi) if and to the extent that any
change in GAAP that has occurred since the date of the audited financial
statements referred to in ‎Section 3.04 had an impact on such financial
statements, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, as the case may be, in each case that is not
otherwise required to be delivered to the Administrative Agent pursuant hereto,
provided, that such information shall be deemed to have been delivered on the
date on which such information has been posted on the Borrower’s website on the
Internet on the investor relations page at https://twitter.com (or any successor
page) or at http://www.sec.gov; and

(e) promptly following any request in writing (including any electronic message)
therefor, (x) such other information regarding the operations, business affairs
and financial condition of the Borrower or any Subsidiary, or compliance with
the terms of this Agreement or any other Loan Document, as the Administrative
Agent or any Lender (through the Administrative Agent) may reasonably request
and (y) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act and the Beneficial Ownership Regulation.

Information required to be delivered pursuant to ‎Section 5.01(a) or ‎Section
5.01(b) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such
information, or provides a link thereto on the Borrower’s website on the
Internet on the investor relations page at https://twitter.com (or any successor
page) or at http://www.sec.gov; or (ii) on which such information is posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which the
Lenders and the Administrative Agent have been granted access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).

Section 5.02.Notices of Material Events.  The Borrower will furnish to the
Administrative Agent (for distribution to each Lender) prompt written notice of
the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary thereof that could reasonably be expected to result in a Material
Adverse Effect;

48

 

--------------------------------------------------------------------------------

 

(c) any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

Section 5.03.Existence; Conduct of Business.  The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that (i) the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
‎Section 6.03 and (ii) none of the Borrower or any of its Material Subsidiaries
shall be required to preserve, renew or keep in full force and effect its
rights, licenses, permits, privileges or franchises where failure to do so could
not reasonably be expected to result in a Material Adverse Effect.

Section 5.04.Payment of Taxes.  The Borrower will, and will cause each of its
Subsidiaries to, pay all Tax liabilities, including all Taxes imposed upon it or
upon its income or profits or upon any properties belonging to it that, if not
paid, could reasonably be expected to result in a Material Adverse Effect,
before the same shall become delinquent or in default, and all lawful claims
other than Tax liabilities that, if unpaid, would become a Lien upon any
properties of the Borrower or any of its Subsidiaries not otherwise permitted
under ‎Section 6.02, in both cases except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (b) to
the extent required by GAAP, the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP.

Section 5.05.Maintenance of Properties; Insurance.  The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property used in
the conduct of its business in good working order and condition, ordinary wear
and tear and casualty events excepted, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect, and (b)
maintain insurance with financially sound and reputable insurance companies in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

Section 5.06.Books and Records; Inspection Rights.  The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which entries full, true and correct in all material respects are made and are
sufficient to prepare financial statements in accordance with GAAP. The Borrower
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent

49

 

--------------------------------------------------------------------------------

 

or any Lender (pursuant to the request made through the Administrative Agent),
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants (provided,
that the Borrower or such Subsidiary shall be afforded the opportunity to
participate in any discussions with such independent accountants), all at such
reasonable times and as often as reasonably requested (but no more than once
annually if no Event of Default exists). Notwithstanding anything to the
contrary in this Section, none of the Borrower or any of its Subsidiaries shall
be required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives) is prohibited by applicable law
or any third party contract legally binding on Borrower or its Subsidiaries or
(iii) is subject to attorney, client or similar privilege or constitutes
attorney work-product.

Section 5.07.ERISA-Related Information.  The Borrower shall supply to the
Administrative Agent (in sufficient copies for all the Lenders, if the
Administrative Agent so requests): (a) promptly and in any event within 15 days
after the Borrower, any Subsidiary or any ERISA Affiliate files a Schedule B (or
such other schedule as contains actuarial information) to IRS Form 5500 in
respect of a Pension Plan with Unfunded Pension Liabilities, a copy of such IRS
Form 5500 (including the Schedule B); (b) promptly and in any event within 30
days after the Borrower, any Subsidiary or any ERISA Affiliate knows or has
reason to know that any ERISA Event has occurred, a certificate of the chief
financial officer of the Borrower describing such ERISA Event and the action, if
any, proposed to be taken with respect to such ERISA Event and a copy of any
notice filed with the PBGC or the IRS pertaining to such ERISA Event and any
notices received by such Borrower, Subsidiary, or ERISA Affiliate from the PBGC
or any other governmental agency with respect thereto; provided that, in the
case of ERISA Events under paragraph (b) of the definition thereof, in no event
shall notice be given later than the occurrence of the ERISA Event; and (c)
promptly, and in any event within 30 days, after becoming aware that there has
been (i) a material increase in Unfunded Pension Liabilities (taking into
account only Pension Plans with positive Unfunded Pension Liabilities) since the
date the representations hereunder are given or deemed given, or from any prior
notice, as applicable; (ii) the existence of potential withdrawal liability
under Section 4201 of ERISA, if the Borrower, any Subsidiary and the ERISA
Affiliates were to withdraw completely from any and all Multiemployer Plans,
(iii) the adoption of, or the commencement of contributions to, any Pension Plan
by the Borrower, any Subsidiary or any ERISA Affiliate, or (iv) the adoption of
any amendment to a Pension Plan which results in a material increase in
contribution obligations of the Borrower, any Subsidiary or any ERISA Affiliate,
a detailed written description thereof from the chief financial officer of the
Borrower.

Section 5.08.Compliance with Laws and Agreements.  The Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure

50

 

--------------------------------------------------------------------------------

 

to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

Section 5.09.Use of Proceeds.  The proceeds of the Loans will be used only for
working capital and general corporate purposes, including, without limitation,
for stock repurchases under stock repurchase programs approved by the Borrower
and for acquisitions not prohibited hereunder. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations T, U
and X.

Section 5.10.Guarantors.  If, as of the date of the most recently available
financial statements delivered pursuant to ‎Section 5.01(a) or ‎(b), as the case
may be, any Person shall have become a Material Domestic Subsidiary, then the
Borrower shall, within 30 days (or such longer period of time as the
Administrative Agent may agree in its sole discretion) after delivery of such
financial statements, cause such Material Domestic Subsidiary to enter into a
guaranty agreement (a “Guaranty”) in substantially the form of Exhibit E hereto,
or, if a Guaranty has previously been entered into by a Material Domestic
Subsidiary (and remains in effect), a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent to such Guaranty. If
requested by the Administrative Agent, the Administrative Agent shall receive an
opinion of counsel for the Borrower in form and substance reasonably
satisfactory to the Administrative Agent in respect of matters reasonably
requested by the Administrative Agent relating to any Guaranty delivered
pursuant to this Section, dated as of the date of such Guaranty.

51

 

--------------------------------------------------------------------------------

 

Article 6
Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

Section 6.01.Indebtedness.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness other
than:

(a) Indebtedness that is not Specified Indebtedness;

(b) Specified Indebtedness constituting Capital Lease Obligations and Purchase
Money Indebtedness; provided that the aggregate principal amount of Indebtedness
pursuant to this clause ‎(b) shall not exceed $500,000,000 at any time
outstanding; and

(c) Specified Indebtedness (including, for the avoidance of doubt, Capital Lease
Obligations and Purchase Money Indebtedness) in an aggregate principal amount at
any time outstanding not to exceed the greater of (A) $4,500,000,000 and (B) the
product of (x) 2.5 and (y) Consolidated Adjusted EBITDA for the most recently
ended Measurement Period for which financial statements have been delivered.

Notwithstanding the foregoing, any Specified Indebtedness owed by a Loan Party
to a Subsidiary that is not a Loan Party shall be permitted only to the extent
subordinated to the Obligations on customary terms reasonably satisfactory to
the Administrative Agent.

Section 6.02.Liens.  The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it except:

(a) Permitted Encumbrances;

(b) [reserved];

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and any
refinancing, extension, renewal or replacement thereof that does not increase
the outstanding principal amount thereof except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, extensions, renewals
or replacements;

52

 

--------------------------------------------------------------------------------

 

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness that is not prohibited by ‎Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are initially incurred prior to
or within 180 days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed 100% of
the cost of acquiring, constructing or improving such fixed or capital assets
and (iv) such security interests shall not apply to any other property or assets
of the Borrower or any Subsidiary other than additions, accessions, parts,
attachments or improvements thereon or proceeds thereof;

(e) licenses, sublicenses, leases or subleases granted to others in the ordinary
course of business not interfering in any material respect with the business of
the Borrower and its Subsidiaries, taken as a whole;

(f) the interest and title of a lessor under any lease, license, sublease or
sublicense entered into by the Borrower or any Subsidiary in the ordinary course
of its business and other statutory and common law landlords’ Liens under
leases;

(g) in connection with the sale or transfer of any assets in a transaction not
prohibited hereunder, customary rights and restrictions contained in agreements
relating to such sale or transfer pending the completion thereof;

(h) in the case of any joint venture, any put and call arrangements related to
its Equity Interests set forth in its organizational documents or any related
joint venture or similar agreement;

(i) Liens securing Indebtedness to finance insurance premiums owing in the
ordinary course of business to the extent such financing is not prohibited
hereunder;

(j) Liens on earnest money deposits of cash or cash equivalents made in
connection with any acquisition not prohibited hereunder;

(k) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by the Borrower or any Subsidiary, in each case granted in the
ordinary course of business in favor of the banks, securities intermediaries or
other depository institutions with which such accounts are maintained, securing
amounts owing to such institutions with respect to cash management and operating
account arrangements;

(l) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements not otherwise prohibited hereunder with the Borrower or
any of its Subsidiaries in the ordinary course of business; and

(m) other Liens securing obligations in an aggregate amount at any time
outstanding not to exceed, the greater of (x) $300,000,000 and (y) 5.0% of
Consolidated Net Tangible Assets.

53

 

--------------------------------------------------------------------------------

 

Section 6.03.Fundamental Changes.  (a) The Borrower will not, and will not
permit any Subsidiary to, (x) merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, (y) sell,
transfer, license, lease, enter into any sale-leaseback transactions with
respect to, or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole, or all or substantially all of the stock of any
of its Subsidiaries (in each case, whether now owned or hereafter acquired), or
(z) liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing:

(i)any Subsidiary or any other Person may merge into or consolidate with the
Borrower in a transaction in which the Borrower is the surviving corporation;

(ii)any Person (other than the Borrower) may merge into or consolidate with any
Subsidiary in a transaction in which the surviving entity is a Subsidiary
(provided that any such merger or consolidation involving a Guarantor must
result in a Guarantor as the surviving entity);

(iii) any Subsidiary may sell, transfer, license, lease or otherwise dispose of
its assets to the Borrower or to another Subsidiary;

(iv) any Loan Party may sell, transfer, license, lease or otherwise dispose of
its assets to any other Loan Party;

(v) in connection with any acquisition, any Subsidiary may merge into or
consolidate with any other Person, so long as the Person surviving such merger
or consolidation shall be a Subsidiary (provided that any such merger or
consolidation involving a Guarantor must result in a Guarantor as the surviving
entity);

(vi)any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; and

(vii)any Subsidiary may merge into or consolidate with any other Person in a
transaction not otherwise prohibited hereunder and all or substantially all of
the Equity Interests of any Subsidiary may be sold, transferred or otherwise
disposed of, so long as the aggregate consideration received in respect of all
such mergers or consolidations, sales, transfers or other disposals pursuant to
this clause (vii) shall not exceed the greater of (a) $500,000,000 and (b) 10%
of Consolidated Net Tangible Assets as of the date of such merger,
consolidation, sale, transfer or other disposal.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related, complementary or incidental
thereto, which businesses, for the

54

 

--------------------------------------------------------------------------------

 

avoidance of doubt, may include or relate to internet, mobile and other media
platforms or devices, mobile applications, publishing, advertising, and content
creation and distribution.

Section 6.04.Restricted Payments.  The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make any Restricted Payments with respect
to the Borrower or any of its Subsidiaries, except:

(i)any Subsidiary of the Borrower may make Restricted Payments to the Borrower
or to any direct or indirect wholly-owned Subsidiary of the Borrower, and any
non-wholly-owned Subsidiary may make Restricted Payments to the Borrower or any
of its other Subsidiaries and to each other owner of Equity Interests of such
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests;

(ii)the Borrower may declare and make dividends payable solely in additional
shares of Borrower’s common stock;

(iii)the Borrower may (i) repurchase fractional shares of its Equity Interests
arising out of stock dividends, splits or combinations, business combinations or
conversions of convertible securities, (ii) issue or otherwise deliver shares of
its common stock upon the exercise of warrants to purchase its Equity Interests,
(iii) so long as no Default or Event of Default then exists or would result
therefrom, make cash settlement payments upon the exercise of warrants to
purchase its Equity Interests, or (iv) “net exercise” or “net share settle”
warrants;

(iv) the Borrower may redeem or otherwise cancel Equity Interests or rights in
respect thereof granted to (or make payments on behalf of) directors, officers,
employees or other providers of services to the Borrower and the Subsidiaries in
an amount required to satisfy tax withholding obligations relating to the
vesting, settlement or exercise of such Equity Interests or rights;

(v)the Borrower or any Subsidiary may make any Restricted Payment that has been
declared by the Borrower or such Subsidiary, so long as (A) such Restricted
Payment was permitted under clause ‎(ix) of this ‎Section 6.04 at the time so
declared and (B) such Restricted Payment is made within 30 days of such
declaration;

(vi)the Borrower may repurchase Equity Interests pursuant to any accelerated
stock repurchase or similar agreement; provided that the payment made by the
Borrower with respect to such repurchase was permitted under clause (ix) of this
‎Section 6.04 at the time made as if it was a Restricted Payment made by the
Borrower at such time;

(vii)the Borrower may make Restricted Payments pursuant to and in accordance
with stock option plans or other benefit plans or agreements for

55

 

--------------------------------------------------------------------------------

 

directors, management, employees or other eligible service providers of the
Borrower or its Subsidiaries;

(viii) the Borrower or any Subsidiary may make Restricted Payments to employees
of and third party investors in a Person, business or division acquired by the
Borrower or its Subsidiaries, the payment or amount of which is contingent upon
the performance and/or continued employment of one or more employees of such
acquired Person, business or division; and

(ix) so long as no Default or Event of Default then exists or would result
therefrom, the Borrower may declare or make Restricted Payments if the Total
Leverage Ratio for the most recent Measurement Period then ended and after
giving pro forma effect to such Restricted Payment is less than 2.0:1.0;
provided that, so long as no Default or Event of Default then exists or would
result therefrom, the Borrower may declare or make Restricted Payments not
otherwise permitted under this clause ‎(ix) in an aggregate principal amount not
to exceed $1,000,000,000.

Section 6.05.Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets to secure
the Obligations, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Borrower or any other Subsidiary or of any
Subsidiary to Guarantee Indebtedness of the Borrower or any other Subsidiary
under the Loan Documents; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement or any other
Loan Document, (ii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary or
assets of the Borrower or any Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary or assets to be sold
and such sale is not prohibited hereunder, (iii) the foregoing shall not apply
to any agreement or restriction or condition in effect at the time any
Subsidiary becomes a Subsidiary of the Borrower, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Subsidiary of
the Borrower, (iv) the foregoing shall not apply to customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures, (v) clause ‎(a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, excluding Indebtedness secured by a
blanket lien on, or restrictions or conditions that purport to apply to, all or
substantially all of the assets of the Borrower or any Subsidiary, (vi) clause
‎(a) of the foregoing shall not apply to customary provisions in leases,
licenses, sub-leases and sub-licenses and other contracts restricting the
assignment thereof, (vii) the foregoing shall not apply to restrictions or
conditions set forth in any agreement governing Indebtedness not prohibited by
‎Section 6.02, excluding Indebtedness secured by a blanket lien on, or
restrictions or conditions that purport to apply to, all or substantially all of
the assets of

56

 

--------------------------------------------------------------------------------

 

the Borrower or any Subsidiary; provided that such restrictions and conditions
are customary for such Indebtedness, and (viii) the foregoing shall not apply to
restrictions on cash or other deposits (including escrowed funds) imposed under
contracts entered into in the ordinary course of business.

Section 6.06.Transactions with Affiliates.  The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates (other than between or among the Borrower and its Subsidiaries and
not involving any other Affiliate except as otherwise permitted hereunder),
except (a) on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) payment of customary directors’ fees, reasonable out-of-pocket
expense reimbursement, indemnities (including the provision of directors and
officers insurance) and compensation arrangements for members of the board of
directors, officers or other employees of the Borrower or any of its
Subsidiaries, (c) transactions approved by a majority of the disinterested
directors of Borrower’s board of directors, (d) any transaction involving
amounts less than $500,000 individually and $5,000,000 in the aggregate and (e)
any Restricted Payment permitted by ‎Section 6.04.

Section 6.07.Minimum Liquidity.  The Borrower will not permit Liquidity as of
the last day of each fiscal quarter of the Borrower ended after the Effective
Date to be less than $750,000,000.

Article 7
Events of Default

If any of the following events (each, an “Event of Default”) shall occur:

(a)the Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause ‎(a) of this Article)
payable under any of the Loan Documents, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five
Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement, any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect when made or deemed made;

57

 

--------------------------------------------------------------------------------

 

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in ‎Section 5.02, ‎Section 5.03 (solely with respect to the
Borrower’s existence), ‎Section 5.09 or in ‎Article 6;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in any of the Loan Documents (other than those specified in
clause ‎(a), ‎(b) or ‎(d) of this Article of this Agreement), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) and
such failure shall have continued after the applicable grace period, if any;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (x) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, (y) any redemption, repurchase, conversion or
settlement with respect to any convertible debt instrument (including any
termination of any related Swap Agreement or portion thereof) pursuant to its
terms unless such redemption, repurchase, conversion or settlement results from
a default thereunder or an event of the type that constitutes an Event of
Default or (z) an early payment requirement, unwinding or termination with
respect to any Swap Agreement except, in the case of this clause (z) (i) an
early payment, unwinding or termination that results from a default or
non-compliance thereunder by the Borrower or any Subsidiary, or another event of
the type that would constitute an Event of Default or (ii) an early termination
of such Swap Agreement by the counterparty thereto (it being understood and
agreed that this clause (ii) shall not apply to an early termination of such
Swap Agreement by mutual agreement of the Borrower or Subsidiary and the
counterparty thereto);

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Debtor Relief Law or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

58

 

--------------------------------------------------------------------------------

 

(i) except as may otherwise be permitted under ‎Section 6.03, the Borrower or
any Material Subsidiary shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Debtor Relief Law, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
‎(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in excess of $150,000,000 in
the aggregate shall be rendered against the Borrower, any Subsidiary or any
combination thereof (to the extent not paid or covered by a reputable and
solvent independent third-party insurance company which has not disputed
coverage) and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgment and such action shall
not be stayed;

(l) one or more ERISA Events shall have occurred, other than as would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect;

(m) a Change in Control shall occur; or

(n) any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the obligations hereunder or thereunder, ceases to be in full
force and effect; or any Loan Party contests in any manner the validity or
enforceability of any Loan Document;

then, and in every such event (other than an event with respect to the Borrower
described in clause ‎(h) or ‎(i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause ‎(h) or ‎(i) of this
Article, the Commitments shall

59

 

--------------------------------------------------------------------------------

 

automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

Article 8
The Administrative Agent

Each of the Lenders hereby irrevocably appoints JPMorgan Chase Bank, N.A. as the
Administrative Agent and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof, together with such actions and powers
as are reasonably incidental thereto. Except, in each case, as set forth in the
sixth paragraph of this Article, the provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if it were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent: (a) shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in ‎Section 9.02 or in the
other Loan Documents); provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law, and (c) shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity. The Administrative Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the Required
Lenders (or

60

 

--------------------------------------------------------------------------------

 

such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in ‎Section 9.02) or (ii) in the absence of its own
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Borrower or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
‎Article 4 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

Nothing in this Agreement shall require the Administrative Agent to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder or in the exercise of any of its rights or powers
if it shall have reasonable grounds for believing that repayment of such funds
or adequate indemnity against such risk or liability is not reasonably assured
to it.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through
their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

61

 

--------------------------------------------------------------------------------

 

Subject to the provisions of this paragraph, the Administrative Agent may resign
at any time by notifying the Lenders and the Borrower. Upon any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States; provided that, in the event that such successor or Administrative Agent
appointed by the Required Lenders is not JP Morgan Chase Bank, N.A. or any of
its affiliates, and so long as no Event of Default shall have occurred and be
continuing, the Borrower shall have the right to consent to such successor
Administrative Agent (such consent not to be unreasonably withheld or delayed).
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier date as shall be agreed
by the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Article). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and ‎Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Arranger or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Arranger or any other Lender or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

Anything herein to the contrary notwithstanding, the Arranger shall not have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion to release any Guarantor from its obligations under any Guaranty
if such

62

 

--------------------------------------------------------------------------------

 

Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or ceases to be a Material Subsidiary. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release any Guarantor from its
obligations under any Guaranty pursuant to this paragraph.

Article 9
Miscellaneous

Section 9.01.Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph ‎(b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i)if to the Borrower, to it at Twitter, Inc., 1355 Market Steet, Suite 900, San
Francisco, CA 94103, Attention: Chief Financial Officer (email:
treasurynotices@twitter.com);

(ii)if to the Administrative Agent, to it at JPMorgan Chase Bank, N.A., JPMorgan
Loan Services, 500 Stanton Christiana Road, Ops 2, 3rd Floor Newark, DE 19713,
Attention of Loan and Agency Services Group (Fax No. 1 (302) 634-3301); and

(iii)if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection ‎(b) below, shall be effective as provided in such
subsection ‎(b).

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to ‎Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.  Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet

63

 

--------------------------------------------------------------------------------

 

or intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(a)‎(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(a)‎(i) and (a)‎(ii) above, if such notice, email or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(d) The Borrower agrees that the Administrative Agent may make the
Communications (as defined below) available to the Lenders by posting the
Communications on Debt Domain, IntraLinks, Syndtrak, ClearPar, the Internet or
another similar electronic system chosen by the Administrative Agent to be its
electronic transmission system (the “Platform”). THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” The Agent Parties (as defined below) do not warrant the
adequacy of the Platform and expressly disclaim liability for errors or
omissions in the communications effected thereby (the “Communications”). No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) be responsible or liable for damages arising from the
unauthorized use by others of information or other materials obtained through
internet, electronic, telecommunications or other information transmission,
except to the extent that such damages have resulted from the willful misconduct
or gross negligence of such Agent Party (as determined in a final,
non-appealable judgment by a court of competent jurisdiction).

(e) Although the Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time (including, as of the Effective Date,
a user ID/password authorization system) and the Platform is secured through a
per-deal  authorization method whereby each user may access the Platform only on
a deal-by-deal basis, each of the Lenders, the Borrower acknowledges and agrees
that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Platform, and that there are confidentiality and other risks
associated with such distribution. Each of the Lenders and the Borrower hereby
approves distribution of the Communications through the Platform and understands
and assumes the risks of such distribution. Each of the Lenders and the Borrower
agrees that the Administrative Agent may, but (except as may be required by
applicable law) shall not be obligated to, store the Communications on the
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

64

 

--------------------------------------------------------------------------------

 

Section 9.02.Waivers; Amendments.  (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph ‎(b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Subject to ‎Section 2.11(b) and ‎Section 9.02(c) below, none of this
Agreement, any other Loan Document or any provision hereof or thereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided,
however, that, subject to Section 2.11(b) and Section 9.02(c), no such
amendment, waiver or consent shall: (i) extend or increase the Commitment of any
Lender (or make any changes to the definition of “Applicable Percentage”)
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or reduce the rate of interest thereon or reduce any fees payable
hereunder, without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby; provided, however, that notwithstanding clause ‎(ii)
or ‎(iii) of this ‎Section 9.02(b), only the consent of the Required Lenders
shall be necessary to waive any obligation of the Borrower to pay interest at
the default rate set forth in ‎Section 2.10(c), (iv) change ‎Section 2.15(b),
‎Section 2.15(c) or any other Section hereof providing for the ratable treatment
of the Lenders, in each case in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender, (v)
release all or substantially all of the value of any Guaranty, without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to ‎Article 8 or ‎Section 9.17 (in which case
such release may be made by the Administrative Agent acting alone), (vi) change
any of the provisions of this Section or the percentage referred to in the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender or (vii) waive any condition set forth in
‎Section 4.01 (other than as it relates to the payment of fees and expenses of
counsel), or, in the case of any Loans made on the Effective Date, ‎Section
4.02, without the written consent of each Lender. Notwithstanding anything to
the contrary herein, no such agreement shall amend, modify or otherwise affect
the rights or duties of the

65

 

--------------------------------------------------------------------------------

 

Administrative Agent hereunder without the prior written consent of the
Administrative Agent.

(c) If the Administrative Agent and the Borrower acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.

Section 9.03.Expenses; Indemnity; Damage Waiver.  (a) The Borrower shall pay (i)
all reasonable and documented out of pocket expenses incurred by the
Administrative Agent, Arranger and any syndication agent and their respective
Affiliates, including, without limitation, the reasonable and documented fees,
disbursements and other charges of one firm of counsel for the Administrative
Agent, Arranger and any syndication agent, taken as a whole, (and if reasonably
necessary (as determined by the Administrative Agent in consultation with the
Borrower), of a single regulatory counsel and a single local counsel in each
appropriate jurisdiction) in connection with the syndication of the credit
facilities provided for herein, the preparation, execution, delivery and
administration of this Agreement, any other Loan Document or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
documented out-of-pocket expenses incurred by the Administrative Agent,
Arranger, any Lender, or any syndication agent including, without limitation,
the fees, disbursements and other charges of one firm of counsel for the
Administrative Agent and Arranger, taken as a whole, (and if reasonably
necessary (as determined by the Administrative Agent in consultation with the
Borrower), of a single regulatory counsel and a single local counsel in each
appropriate jurisdiction and in the case of an actual or potential conflict of
interest where the Administrative Agent or any Arranger affected by such
conflict informs the Borrower of such conflict and thereafter retains its own
counsel, of another firm of counsel for such affected person), in connection
with the enforcement or protection of its rights in connection with this
Agreement or any other Loan Document, including its rights under this Section,
or in connection with the Loans made hereunder, including all such out-of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

(b) The Borrower shall indemnify the Administrative Agent, the Arranger, each
Lender, and any syndication agent and each Related Party, successor, partner,
representative or assign of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities, costs or reasonable and documented
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee by any third party or
by the Borrower or any other Loan Party arising out of, in connection with, or
as a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or

66

 

--------------------------------------------------------------------------------

 

the consummation of the Transactions or any other transactions contemplated
hereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or the use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned, leased or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto
(and regardless of whether such matter is initiated by a third party or the
Borrower or any Affiliate of the Borrower); provided that such indemnity shall
not, as to any Indemnitee, be available (v) with respect to Taxes (and amounts
relating thereto), the indemnification for which shall be governed solely and
exclusively by ‎Section 2.14, (w) to the extent that such losses, claims,
damages, liabilities, costs or reasonable and documented expenses are determined
by a court of competent jurisdiction by final and non-appealable judgment to
have resulted from the gross negligence or willful misconduct of such
Indemnitee, (x) if arising from a material breach by such Indemnitee or one of
its Affiliates of its obligations under this Agreement or any other Loan
Document (as determined by a court of competent jurisdiction by final and
non-appealable judgment), (y) if arising from any dispute between and among
Indemnitees that does not involve an act or omission by the Borrower or its
Subsidiaries (as determined by a court of competent jurisdiction by final and
non-appealable judgment) other than any proceeding against the Administrative
Agent or Arranger in such capacity and (z) if arising from any settlement with
respect to indemnified liabilities which is entered into by such Indemnitee
without Borrower’s written consent (such consent not to be unreasonably
withheld, conditioned or delayed); provided that (A) Borrower shall be deemed to
consent to such settlement if it does not respond to the Indemnitee’s request
within 5 business days; (B) the foregoing indemnity will apply if the Borrower
shall have been offered an opportunity to assume the defense of such matter and
shall have declined to do so and (C) the foregoing indemnity will apply if there
is a final judgment for the plaintiff in such proceeding. In the case of any
proceeding to which the indemnity in this paragraph applies, such indemnity and
reimbursement obligations shall be effective, whether or not such proceeding is
brought by the Borrower, any of its securityholders or creditors, an Indemnitee
or any other Person, or an Indemnitee is otherwise a party thereto.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph ‎(a) or ‎(b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

(d) Without limiting in any way the indemnification obligations of the Borrower
pursuant to ‎Section 9.03(b) or of the Lenders pursuant to ‎Section 9.03(c), to
the extent permitted by applicable law, each party hereto shall not assert, and
hereby waives, any claim against any Indemnitee or the Borrower or any of its
Subsidiaries, on any

67

 

--------------------------------------------------------------------------------

 

theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the Transactions or any Loan or the use of the
proceeds thereof. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
to such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
non-appealable judgment of a court of competent jurisdiction.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 9.04.Successors and Assigns.  (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph ‎(c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (but not to the Borrower or an
Affiliate thereof) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(A)the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee and provided
further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof; and

(B)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment

68

 

--------------------------------------------------------------------------------

 

immediately prior to giving effect to such assignment, an Affiliate of a Lender,
or  an Approved Fund.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (or a greater amount
that is an integral multiple of $1,000,000) unless each of the Borrower and the
Administrative Agent otherwise consent; provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws;

(E)no such assignment shall be made to (i) any Loan Party nor any Affiliate of a
Loan Party, (ii) any Defaulting Lender or any of its subsidiaries, or any
Person, who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (ii), or (iii) any natural person;
and

(F)in connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment,

69

 

--------------------------------------------------------------------------------

 

purchases by the assignee of participations or subparticipations, or other
compensating actions, including funding, with the consent of the Borrower and
the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)‎(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of ‎Section
2.12, ‎Section 2.13, ‎Section 2.14 and ‎Section 9.03); provided, that except to
the extent otherwise expressly agreed by the affected parties, no assignment by
a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph ‎(c) of this Section.

(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and amounts on the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive (absent manifest
error), and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice. The Borrower agrees to indemnify the Administrative Agent from and

70

 

--------------------------------------------------------------------------------

 

against any and all losses, claims, damages and liabilities of whatsoever nature
which may be imposed on, asserted against or incurred by the Administrative
Agent in performing its duties under this ‎Section 9.04(b)(iv), except to the
extent that such losses, claims, damages or liabilities are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent. The Loans (including principal and interest) are registered obligations
and the right, title, and interest of any Lender or its assigns in and to such
Loans shall be transferable only upon notation of such transfer in the Register.

(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph ‎(b) of this Section and
any written consent to such assignment required by paragraph ‎(b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to ‎Section 2.04(b), ‎Section 2.15(d)
or ‎Section 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(c)(i) Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(but not to the Borrower or an Affiliate thereof) (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that (A)
such Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
‎Section 9.02(b) that affects such Participant. Subject to paragraph (c)‎(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections ‎2.12, ‎2.13 and ‎2.14 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph ‎(b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of ‎Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to ‎Section 2.15(c) as though it were a
Lender.

71

 

--------------------------------------------------------------------------------

 

(ii)A Participant shall not be entitled to receive any greater payment under
Sections ‎2.12 or ‎2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant except to the
extent such entitlement to receive a greater payment results from a Change in
Law requiring a payment under ‎Section 2.12 that occurs after the Participant
acquired the applicable participation. Participants entitled to the benefits of
Sections ‎2.12, ‎2.13 and ‎2.14 are entitled to such benefits subject to the
requirements and limitations therein, including the requirements under ‎Section
2.14(f) (it being understood that the documentation required under ‎Section
2.14(f) shall be delivered to the participating Lender).

(iii)Each Lender that sells a participation shall, acting solely for this
purpose as a nonfiduciary agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.05.Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any

72

 

--------------------------------------------------------------------------------

 

Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid and so long as the Commitments have not expired or terminated. The
provisions of ‎Section 2.12, ‎Section 2.13, ‎Section 2.14 and ‎Section 9.03 and
‎Article 8 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments, the resignation of the
Administrative Agent, the replacement of any Lender, or the termination of this
Agreement or any provision hereof.

Section 9.06.Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in ‎Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or other electronic imaging
means shall be effective as delivery of a manually executed counterpart of this
Agreement.

Section 9.07.Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section, if and to the extent
that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.

Section 9.08.Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of ‎Section 2.17 and, pending such payment, shall be
segregated by such

73

 

--------------------------------------------------------------------------------

 

Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Section 9.09.Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the  Borough of Manhattan), and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may (and any such
claims, cross-claims or third party claims brought against the Administrative
Agent or any of its Related Parties may only) be heard and determined in such
Federal (to the extent permitted by law) or New York State court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement against the Borrower or its properties in the courts of any
jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph ‎(b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in ‎Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

74

 

--------------------------------------------------------------------------------

 

Section 9.10.Waiver Of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 9.11.Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12.Confidentiality.  (a) Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below) and to not use the Information for any purpose except in connection with
the Loan Documents, except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees, and agents, including accountants,
legal counsel and other professionals, experts or advisors, or to any credit
insurance provider relating to the Borrower and its obligations, in each case
whom it reasonably determines needs to know such information in connection with
this Agreement and the transactions contemplated hereby and who are informed of
the confidential nature of such Information and instructed to keep such
Information confidential, (ii) to the extent requested by any rating agency or
regulatory authority, examiner regulating banks or banking, or other
self-regulatory authority having or claiming oversight over Administrative
Agent, any Lender or any of their respective Affiliates, (iii) pursuant to the
order of any court or administrative agency or in any pending legal, judicial or
administrative proceeding, or otherwise as required by applicable laws or
regulations or by any subpoena or similar legal process based on the advice of
counsel (in which case the Administrative Agent or such Lender, as applicable,
agrees, to the extent permitted by applicable law, to inform the Borrower
promptly thereof), (iv) to any other party to this Agreement, (v) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section, to (A) any assignee of or Participant in, or any prospective assignee
of or prospective Participant in, any of its rights or obligations under this
Agreement or (B) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower and its obligations,
(vii) with the consent of the Borrower, (viii) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section, (B) becomes available to the Administrative Agent or any Lender on a

75

 

--------------------------------------------------------------------------------

 

nonconfidential basis from a source other than the Borrower or (C) is
independently developed by the Administrative Agent or a Lender or (ix) for
purposes of establishing a “due diligence” defense. In addition, the
Administrative Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement and the other Loan Documents. For the purposes of
this Section, “Information” means all memoranda or other information received
from or on behalf of the Borrower relating to the Borrower or its business that
is clearly identified by the Borrower as confidential, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(A)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

Section 9.13.Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges

76

 

--------------------------------------------------------------------------------

 

that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the NYFRB Rate to the date of repayment, shall
have been received by such Lender.

Section 9.14.No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each Transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arranger and
the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arranger and
the Lenders, on the other hand, (ii) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) the Borrower is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the Transactions contemplated hereby and by
the other Loan Documents; (b) (i) each of the Administrative Agent, the Arranger
and the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Subsidiaries, or any other Person and (ii) neither the Administrative Agent,
any Arranger nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the Transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and (c)
the Administrative Agent, the Arranger and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent, any Arranger nor any Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby agrees not to assert any claims
that it may have against the Administrative Agent, the Arranger or the Lenders
with respect to any alleged breach of agency or fiduciary duty in connection
with any aspect of any transaction contemplated hereby.

Section 9.15.Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

Section 9.16.USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA Patriot Act hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record

77

 

--------------------------------------------------------------------------------

 

information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the USA Patriot Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act.

Section 9.17.Release of Guarantors.  In the event that all the Equity Interests
in any Guarantor are sold, transferred or otherwise disposed of to a Person
other than the Borrower or its Subsidiaries in a transaction permitted under
this Agreement or in the event that a Guarantor ceases to be a Material
Subsidiary, the Administrative Agent shall, at the Borrower’s expense, promptly
take such action and execute such documents as the Borrower may reasonably
request to terminate the guarantee of such Guarantor.

Section 9.18.Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 9.19.Certain ERISA Matters.  (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and Arranger

78

 

--------------------------------------------------------------------------------

 

and its Affiliates, and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that at least one of the following is
and will be true:

(i)such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans or the
Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, and the conditions
for exemptive relief thereunder are and will continue to be satisfied in
connection therewith,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b) In addition, unless sub-clause ‎(i) in the immediately preceding clause ‎(a)
is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause ‎(iv) in the
immediately preceding clause ‎(a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and Arranger and its Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that:

(i)neither the Administrative Agent and Arranger nor any of its Affiliates is a
fiduciary with respect to the assets of such Lender (including in

79

 

--------------------------------------------------------------------------------

 

connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto),

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21, as amended from time to time) and is
a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
obligations), the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(iv)no fee or other compensation is being paid directly to the Administrative
Agent and Arranger or any of its Affiliates for investment advice (as opposed to
other services) in connection with the Loans, the Commitments or this Agreement.

(c) The Administrative Agent and Arranger hereby informs the Lenders that the
Administrative Agent and Arranger is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that the Administrative Agent and
Arranger has a financial interest in the transactions contemplated hereby in
that such Person or an Affiliate thereof (i)  may receive interest or other
payments with respect to the Loans, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans or the Commitments for an amount less
than the amount being paid for an interest in the Loans or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

80

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

TWITTER, INC.,
as Borrower

By:

/s/ Ned Segal

 

Name:Ned Segal

 

Title:Chief Financial Officer

 




[Signature Page to Revolving Credit Agreement]

 



--------------------------------------------------------------------------------

 



 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender

By:

/s/ John Kowalczuk

 

Name:John Kowalczuk

 

Title:Executive Director




[Signature Page to Revolving Credit Agreement]

 



--------------------------------------------------------------------------------

 



BANK OF AMERICA, N.A.,
as a Lender

/s/ Jeannette Lu

Name:Jeannette Lu

Title:Director

 

 

GOLDMAN SACHS BANK USA,
as a Lender

/s/ Rebecca Kratz

Name:Rebecca Kratz

Title:Authorized Signatory

 

 

 

WELLS FARGO BANK, N.A.,
as a Lender

/s/ Meggie Chichioco

Name:Meggie Chichioco

Title:Managing Director

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as a Lender

/s/ Michael King

Name:Michael King

Title:Vice President

 

[Signature Page to Revolving Credit Agreement]

 

